Citation Nr: 1413624	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-18 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety neurosis. 

2.  Entitlement to service connection for alcohol and nicotine dependence. 

3.  Entitlement to an increased rating for residuals of a fracture of the left (major) wrist, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased compensable rating for sinusitis. 

5.  Entitlement to an increased compensable rating for tonsillitis. 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active service from August 1972 to September 1975, February 2003 to June 2003, December 2003 to March 2005, and January 2006 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In an October 2012 decision, the Board found that new and material evidence had been received to reopen a claim for service connection for an acquired psychiatric disorder.  The Board remanded the underlying claim for service connection for an acquired psychiatric disorder, along with the remaining issues on appeal to the RO for additional development.  The requested development has been accomplished and the matters on appeal have returned to the Board for further appellate consideration.  

In February 2013, the Board received a private medical record in support of the claim for service connection for an acquired psychiatric disorder along with the Veteran's wavier of initial RO consideration.  (See November 2012 report, prepared by N. O., M. D. and Veteran's waiver of initial RO consideration, received by the Board in February 2013).  Thus, a remand to have the RO initially consider this evidence in a Supplemental Statement of the Case (SSOC) is not necessary in this instance.  38 C.F.R. § 20.1304 (2013). 


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, currently diagnosed as a depressive disorder manifested by nervousness, is as likely as not related to his initial period of military service (August 1972 to September 1975).

2.  The Veteran's alcohol dependence is not secondary to the service-connected acquired psychiatric disorder, currently diagnosed as a depressive disorder manifested by nervousness. 

3.  The Veteran's claim for service connection for nicotine dependence was received after June 9, 1998.

4.  The Veteran is in receipt of the maximum schedular rating for limitation of motion of the left (major) wrist and there is no medical evidence of ankylosis of the wrist.

5.  The Veteran's sinusitis has been manifested by one (1) non-incapacitating episode per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting without evidence of incapacitating episodes and surgery.

6.  The Veteran's tonsillitis has not been characterized by hoarseness with inflammation of the vocal cords or mucus membrane.


CONCLUSIONS OF LAW

1  The criteria for service connection for a depressive disorder with nervousness have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for alcohol dependence have not been met.  38 U.S.C.A. §§ 105(d); 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§3.1 (m), 3.102, 3.301(d), 3.303, 3.310 (2013).  

3.  The claim for service connection for nicotine dependence is barred as a matter of law.  38 U.S.C.A. § 1103 (West 2002); 38 U.S.C.A. § 38 C.F.R. § 3.300 (2013).


4.  The criteria for rating in excess of 10 percent for the residuals of a left (major) wrist fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5214, 5215 (2013).

5.  The criteria for an increased compensable evaluation for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.102, 4.1, 4.2, 4.97, Diagnostic Code 6512 (2013). 

6.  The criteria for an increased compensable evaluation for tonsillitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.102, 4.1.4.2, 4.97, Diagnostic Codes 6599-6516 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

At the outset, it is noted that the Board is granting the issue of entitlement to service connection for an acquired psychiatric disorder in full.  Accordingly any error was committed with respect to either the duty to notify or the duty to assist is harmless and need not be further considered.

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Concerning the issue of entitlement to service connection for alcohol and nicotine dependence, the Board is denying both appeals as a matter of law, and not based upon consideration of the evidentiary record.  VA has no duty to notify or assist in such situations.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

Regarding the increased rating claims on appeal, the Veteran has alleged not prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a pre-adjudication letter issued by the RO in April 2008  of the criteria for establishing increased evaluations for the service-connected disabilities on appeal, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if an increased rating is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the increased rating claims on appeal and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; See Bernard v. Brown, 4 Vet. App. 384, 39 (1993).  The RO obtained the Veteran's service treatment records, as well as identified VA and treatment and examination reports.  

Finally, this appeal was remanded by the Board in October 2012 for further development.  The Board instructed the RO, in part, to obtain VA treatment records from the VA Medical Center in San Juan, Commonwealth of Puerto Rico.  VA treatment records, dated from March 2010 to October 2012, from this VAMC have been uploaded to the Veteran's Virtual VA electronic claims file.  The Board also instructed the RO that if this evidence showed an increased in severity of the service-connected disabilities on appeal, it was to schedule the Veteran for appropriate VA examinations.  Thereafter, the RO scheduled the Veteran for VA examinations in November 2012 to determine the current severity of the service-connected left wrist disability sinusitis and tonsillitis.  Copies of the April 2008 and November 2012 VA examination reports have been associated with the Veteran's physical claims files.  The VA examination reports contain clinical findings that are commensurate for rating each service-connected disability on appeal under the necessary scheduler criteria.  Thus, the Board finds the April 2008 and November 2012 VA examination reports adequate for VA adjudication purposes of the increased rating claims decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board is now satisfied there was substantial compliance with its October 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II. Service Connection Claims

The Veteran seeks service connection for an acquired psychiatric disorder, to include anxiety neurosis and alcohol and nicotine dependence.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as a psychosis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As the Veteran has not been diagnosed with a psychosis during the appeal period, the presumption is not for application with respect to his claim for service connection for an acquired psychiatric disorder.  Id.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the evidence of record does not demonstrate that the Veteran has been diagnosed with a chronic disease, such as a psychosis, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.  Id. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  

Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include anxiety neurosis.  He contends that his current psychiatric disorder manifested during his initial period of active duty service (i.e., August 1972 to September 1975) as "nerves", and that he had been depressed since he had returned from his second deployment to Iraq.  (See VA Form 21-526, Veteran Original Claim for Compensation and/or Pension, received by VA in September 1975; VA examination report, dated in November 1975; and, April 2008 VA mental disorders examination report, page (pg.) 4)).  He maintains that he sought psychiatric treatment from 1975 to 1978, but quit after his [psychiatric] medications caused him to have behavioral and legal problems.  Id. at pg. 3. 

After a review of the competent and probative evidence of record, the Board will resolve reasonable doubt in the Veteran's favor and award service connection for an acquired psychiatric disorder manifested by nervousness.  The evidence of record reflects that the Veteran has been diagnosed as having a depressive disorder and "nervous problems."  (See November 2012 VA mental health examination report and report, prepared by N. O., M. D.).  Thus, the salient question that remains is whether the above-cited psychiatric disorder had its onset during or is otherwise etiologically related to a period of active military service.  

The Veteran's service treatment records from his initial period of service do not show any subjective complaints or clinical findings of any psychiatric pathology.  An August 1975 service discharge examination report reflects that the Veteran's psychiatric system was evaluated as "normal."  In the notes section of the report, the Veteran wrote the word "Bad."  On a Statement of Medical Condition, dated in September 1975, the Veteran indicated that there had not been any change in his medical condition.  

Several months after service separation, a VA physician and psychologist each diagnosed the Veteran with mild anxiety neurosis in November and December 1975, respectively.  A September 1977 VA mental health clinic note reflects that the Veteran reported, in part, that his emotional condition had been affected after separation because he was unemployed (the Veteran was employed at the time of evaluation) and economic and family problems.  The September 1977 VA physician indicated that the Veteran was doing well.  A December 1983 Report of Medical History reflects that the Veteran reported having depression or excessive worry and nervous trouble.  The examining clinician noted that the Veteran had received treatment for a mental condition at a VA facility in 1976. 

Turning to the more recent evidence of record, evidence in support of the claim includes a report from N.O., M.D., dated in November 2012.  Dr. N. O. reported that the Veteran had served in the Vietnam and Gulf War eras and had a history of nervous problems.  Dr. N. O. indicated that the Veteran had expressed symptoms such as a depressed mood with an alternating in eating and sleeping patterns and episodes of agitation, worthlessness and irritability since his military service in the "Vietnam Era."  Dr. N. O. noted that the Veteran always thought about the situation "at Vietnam," and that he had received treatment for his mental problems after he had returned from Vietnam.  Thus, it was Dr. N. O.'s opinion that it was at least as likely as not that the Veteran' nervous problems were service-connected due to the stress of war, duties and training.  

Evidence against the claim includes a November 2012 VA psychologist's opinion that it was less likely than not the Veteran's diagnosed depressive disorder was incurred in or caused by service.  The VA examiner reasoned that the Veteran had not been in psychiatric treatment for any mental disorder, but had been recommended for treatment for alcohol dependence.  The VA examiner opined that the death of the Veteran's two sons from drug-related incidents and having to become more involved in the care of his three grandchildren might have been major contributors to his depressive disorder, and not his military service.  

The private and VA medical opinions of records each present deficiencies.  The November 2012 VA opinion was authored by a VA psychologist, an expert in mental health.  His negative opinion included rationale, which lent to its probative value. However, and particular import, the VA psychologist does not appear to have reviewed the November and December 1975 VA examination reports that contained diagnoses of mild anxiety neurosis, which was only a couple of months after the Veteran left service.  Such tends to undermine one his pertinent findings, which was the suggestion that the Veteran's psychiatric problems did not manifest until many years post-service.  

On the other hand, Dr. N. O's opinion is diminished because she is not a medical expert in mental health.  There is also no indication that was fully aware of the facts of the case, to include the lack of verification of the Veteran's alleged active duty service on the landmass of the Republic of Vietnam.  However, despite these flaws, Dr. N. O. based her favorable opinion on evidence that the Veteran had experienced psychiatric symptoms since his active service in the Vietnam Era.  Dr. N. O.'s opinion is supported by the November and December 1975 VA examination reports, reflecting that the Veteran had been diagnosed with mild anxiety neurosis three (3) months after service discharge in September 1975.  In this case, the Board places greater probative weight upon the positive medical opinion of Dr. N. O. 

In conclusion, the Board finds that the evidence is in equipoise as to whether the Veteran's currently shown acquired psychiatric disorder, currently diagnosed as a depressive disorder with nervousness, was incurred during service.  Under such circumstances, governing law and precedent requires that we must resolve reasonable doubt in the Veteran's favor and service connection for depressive disorder with nervousness  is granted.

Alcohol Dependence

There are special considerations apply to claims involving alcoholism or alcohol abuse.  Specifically, section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , 1388- 91, prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse, effective for claims filed as in the instant case after October 31, 1990.  Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d).  The VA's General Counsel  has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998). 

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110  and 38 C.F.R. § 105(a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376   (Fed. Cir. 2001).  There can be service connection for compensation purposes for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability. However, a veteran can only recover if able to "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Allen, 237 F.3d at 1381.  Such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

The evidence of record does not establish that the Veteran's diagnosed alcohol dependence is caused or aggravated by a service-connected disability, to include the acquired psychiatric disorder, depression and nervous disorders, awarded in the above-cited analysis.  In November 2012, a VA psychologist concluded that the Veteran's alcohol dependence was a separate and distinct diagnosis form his depressive disorder.  The VA psychologist further opined that the Veteran's alcohol abuse had increased his risk for depressive disorder and that it could exacerbate a depressive disorder.  The VA psychologist indicated that in 30 to 40 percent of cases, prolonged and continuous alcohol abuse produced a mood disorder.  There is no competent opinion to the contrary.

As to any argument that the Veteran might proffer that his service-connected acquired psychiatric disorder caused his alcohol abuse, the VA examiner's opinion is clearly contrary to that argument.  The November 2012 VA examiner's opinion is against an opinion of an award of alcohol abuse as secondary to the service-connected acquired psychiatric disorder and is uncontroverted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, alcoholism falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board readily acknowledges that Veteran is competent to report having a problem with alcohol consumption.  However, there is no indication that the Veteran is competent to etiologically link his current diagnosis of alcoholism to a service-connected disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating mental health disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Therefore, service connection for alcohol dependence secondary to the service-connected acquired psychiatric disorder, currently diagnosed as depressive and nervous disorders, cannot be granted.  Where, as here, the law, and not the evidence, is dispositive of the claim, the claim should be denied because of lack of legal merit or of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Nicotine Dependence

For claims based on the effects of tobacco products filed after June 9, 1998, disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco.  38 C.F.R. § 3.300 (2013).  Here, it is unclear if the Veteran actually claimed service connection for nicotine dependence.  Yet, it was adjudicated by the RO in a July 2008 rating action.  The rating action cited the Veteran's claim as having been received in March 2008, as well as VA treatment records, dated from July 2007 to April 2008, containing a diagnosis of tobacco use disorder, continuous.  (See July 2007 VA treatment report).  Thus, even assuming that the July 2007 VA treatment report was an informal claim for benefits under 38 C.F.R. § 3.157 (2013), the Veteran's claim for service connection for tobacco use would fail because it was filed after June 9, 1998.  Thus, he is barred from being eligible for benefits. 




III. Increased Rating Claims

The Veteran seeks increased ratings for his service-connected residuals of a fracture of the left (major) wrist, sinusitis and tonsillitis.  After a brief discussion of the general laws and regulations pertaining to increased regulations, the Board will address the merits of each of the above-cited service-connected disabilities, to include laws and regulations specific thereto, separately in the analysis below. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, such as here, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Residuals of a Left (Major) Wrist Fracture

The Veteran seeks an increased disability rating in excess of 10 percent for his service-connected residuals of a left (major) wrist fracture.  The RO has assigned the Veteran's service-connected residuals of a left (major) wrist fracture a 10 percent disability rating under Diagnostic Code-5215, the Diagnostic Codes that is  used to evaluate limitation of motion of the wrist.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5215.  The Board observes that the Veteran is left-hand dominant. Thus, in rating his service-connected disability, when applicable, the ratings provided for the major, as opposed to the minor, upper extremity should apply.  38 C.F.R. § 4.69 (2013).

Under Diagnostic Code 5215, a maximum 10 percent disability rating is warranted for dorsiflexion of a minor hand that is less than 15 degrees or palmar flexion limited in line with forearm.  38 C.F.R. § 4.71a (2013). 

The average normal range of motion in the wrist is dorsiflexion (extension) to 70 degrees; palmar flexion to 80 degrees; ulnar deviation to 45 degrees; radial deviation to 20 degrees.  38 C.F.R. § 4.71a, Plate I (2013).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria. The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40  and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 20 (1995).  

The Board finds that the preponderance of the evidence of record is against an increased disability rating in excess of 10 percent for the service-connected residuals of a left (major) wrist fracture.  The maximum rating under Diagnostic Code 5215, which pertains to limitation of motion of the wrist, is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Application of the tenets of 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not necessary as the Veteran had been in receipt of the maximum schedular rating based on limitation of motion of the wrist.  See Johnston v. Brown, 10 Vet. App. 80   (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40  and 4.45 are applicable).  Thus, a higher disability rating in excess of 10 percent is, obviously, not warranted under this Diagnostic Code.

Under Diagnostic Code 5214, a 30 rating is warranted for favorable ankylosis in 20 to 30 degrees dorsiflexion of the major wrist.  Any other position, except favorable ankylosis, a 40 rating will be assigned to the major wrist.  Unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation of the minor wrist will be assigned a 50 percent rating.  That diagnostic code also directs that extremely unfavorable ankylosis be rated as loss of use of the hands under Diagnostic Code 5125, which provides for a single 60 percent rating for loss of use of the minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5214. 

Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)). 

The Veteran's April 2008 VA examination report shows that he had the following range of motions for his left wrist: dorsiflexion to 70 degrees; palmar flexion to 80 degrees; radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  When examined by VA in November 2012, the Veteran had dorsiflexion and palmar flexion of the left wrist to 70 and 65 degrees, respectively.  These findings indicate that the Veteran had range of motion of his left wrist, albeit limited in palmar flexion in November 2012.  The Novemer 2012 VA examiner specifically noted that there was no evidence of left wrist ankylosis.  Therefore, because the Veteran had almost full range of motion at both examinations with the exception of slight limitation of palmar flexion in November 201, there was no clinical evidence of ankylosis noted at either VA examination.  Thus, a rating in excess of 10 percent is not warranted for his residuals of a left wrist fracture under Diagnostic Code 5214. 

While there are other diagnostic codes that potentially relate to impairment of the wrist, after reviewing these alternative provisions, the Board can find no basis on which to assign an increased rating for the Veteran's left wrist disability.  For example, there was no evidence of any nerve impairment as a result of the service-connected left wrist disability.  In this regard, X-rays of the left wrist, performed in April 2008, revealed questionable old fracture of the fifth metacarpal bone; otherwise no significant abnormality was demonstrated.  Thus in view of the foregoing, and in the absence of any evidence of peripheral nerve impairment, application of the diagnostic codes pertaining to the peripheral nerves in the left upper extremity is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8516 (2011).

The Board also finds that a higher rating is not warranted under the Diagnostic Code pertaining to loss of use of the hand.  38 C.F.R. §§ 4.71a, Diagnostic Code 5125.  The November 2012 VA examiner specifically concluded that the Veteran's left wrist disability did not impact his ability to work. There is no evidence that his left wrist disability has necessitated the use of a prosthesis.  Furthermore, none of the VA examinations or any of his VA medical records have revealed any evidence of muscle atrophy or other left wrist impairment that would indicate loss of use of his minor extremity or that he would be equally well served by the use of a prosthesis.  In fact, the November 2012 VA hand and finger examiner specifically stated there was no evidence of functional impairment of the left wrist such that would be equally well served by an amputation with prosthesis.  Accordingly, the Board finds that the Veteran is not entitled to a higher rating under Diagnostic Code 5125. 38 C.F.R. § 4.71a, Diagnostic Code 5125.

Sinusitis

The Veteran seeks an increased compensable rating for his service-connected sinusitis.  The RO has assigned the Veteran's service-connected sinusitis a noncompensable disability rating under Diagnostic Code 6512, the Diagnostic Codes that is used to evaluate this disability.  See 38 C.F.R. §§ 4.97, Diagnostic Code 6512.  

Diagnostic Code 6512 instructs the rater to use the General Rating Formula for Sinusitis.  Under that provision, one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 10 percent rating. Three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 30 percent rating.  Sinusitis following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries warrants a 50 percent disability rating.  Note:  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6512.

The Board finds that the preponderance of the evidence is against a compensable rating for the service-connected sinusitis.  The VA examination and treatment reports do not contain evidence of one (1) to two (2) incapacitating sinusitis episodes per year that have required prolonged (four (4) to six (6) weeks) antibiotic treatment; or three (3) to four six (6) non-incapacitating episodes per year of sinusitis cauterized by headaches, pain, and purulent discharge or crusting--criteria essential for a compensable (10 percent) rating according to the above-cited criteria.  VA examination reports, dated in April 2008 and November 2012, show that the Veteran had, at most, one (1) non-incapacitating episode of sinusitis a year that was associated with yellow drainage/purulent discharge/crusting and left frontal pain.  There was no evidence of any incapacitating episodes.  (See April 2008 and November 2012 General Medical and Sinusitis examination reports, respectively).   

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a compensable, 10 percent disability rating for the service-connected sinusitis. 

Tonsillitis

The Veteran is seeking an increased compensable evaluation for his service-connected tonsillitis. The RO has evaluated the Veteran's disability by analogy under 38 C.F.R. § 4.97, Diagnostic Code 6516, pertaining to laryngitis.  Under this Diagnostic Code, a 10 percent evaluation contemplates hoarseness, with inflammation of cords or mucous membrane.  A maximum 30 percent evaluation is assigned for hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Id. 

The Board finds that the preponderance of the evidence is against an assignment of a 10 percent rating for the service-connected tonsillitis.  VA treatment and examination reports do not disclose that the Veteran had experienced hoarseness with inflammation of cords or mucous membrane--criteria necessary for a 10 percent disability rating under the above-cited Diagnostic Code.  The criteria were set forth to the November 2012 VA examiner who did not check the box indicating that the Veteran's chronic laryngitis had manifested in any of the above-cited symptoms.  (See November 2012 VA sinusitis examination report, pg. 6).  Therefore, the Veteran does not qualify for a 10 percent evaluation for his service-connected tonsillitis.  See 38 C.F.R. § 4.97 , Diagnostic Codes 6599-6516.  Other Diagnostic Codes regarding diseases of the nose and throat are not applicable for tonsillitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502- 6515 and 6518-6524.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an evaluation in excess of 10 percent for is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 54-56.

IV. Other Considerations

The Veteran's residuals of a fracture of the left wrist, sinusitis and tonsillitis have remained constant throughout the course of the period on appeal as demonstrated by similar findings on VA examinations in 2008 and 2012, as well as VA treatment reports, dated from 2007 to 2012.  As such, staged ratings are not warranted for these disabilities.  See Hart supra.

Further, in deciding these claims, the Board acknowledges that the Veteran is competent to report symptoms relating to his residuals of a fracture of the left wrist, sinusitis and tonsillitis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is also credible in his reports of his symptoms and their effect on his activities.  He is not, however, competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the above-cited service-connected disabilities have been provided by VA medical professionals who have examined him in April 2008 and November 2012.  The medical findings directly address the criteria under which these disabilities are evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

The Board also concludes that none of the above-cited service-connected disabilities warrant referral for extraschedular consideration. In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

There has been no showing that the Veteran's disability picture for his residuals of a fracture of the left wrist, sinusitis, and tonsillitis could not be contemplated adequately by the applicable schedular rating criteria discussed above.  Further, for each disability, the rating criteria provide for higher ratings, but as has been explained herein, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for these disabilities during the appeal period.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted for either service-connected disability.  See Thun, 22 Vet. App. at 111.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual employability is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. Here, the Veteran reports being employed.  (See November 2011 VA mental disorders examination reports).  The Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, the Rice case is not for application.


ORDER

An acquired psychiatric disorder, currently diagnosed as a depressive disorder with nervousness, is granted. 

Service connection for alcohol and nicotine dependence is denied.

A rating in excess of 10 percent for residuals of a fracture of the left (major) wrist is denied. 
An increased compensable rating for service-connected sinusitis is denied. 

An increased compensable rating for service-connected tonsillitis is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals 
Department of Veterans Affairs


